11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Bradley Scott Weeks,                          * From the 91st District
                                                Court of Eastland County,
                                                Trial Court No. 22348.

Vs. No. 11-13-00063-CR                       * July 11, 2013

The State of Texas,                          * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                McCall, J., and Willson, J.)


     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court=s opinion, the appeal
is dismissed.